                         UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

CURT L. CHAMBERS, II.                               CIVIL ACTION NO. 19-182-P

VERSUS                                              JUDGE FOOTE

B. BOUGHTON, ET AL.                                 MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, including written

objections filed by Plaintiff, and determining that the findings are correct under the

applicable law;

         IT IS ORDERED that Plaintiff's civil rights complaint be DISMISSED WITH

PREJUDICE as frivolous under 28 U.S.C. § 1915(e). His claim is subject to a one-year

statute of limitations, and he filed suit more than one year after the alleged incident of

excessive force. The Clerk of Court is instructed to send a copy of this Judgment to the

keeper of the Three Strikes List in Tyler, Texas.

                                                                                4th
         THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this ___
            June
day of                         2019.


                                          ______________________________________
                                          ELIZABETH ERNY FOOTE
                                          UNITED STATES DISTRICT JUDGE
